Case 3:19-bk-31718   Doc 26-1 Filed 09/04/19 Entered 09/04/19 16:05:16   Desc
                           Exhibit Deed Page 1 of 4
Case 3:19-bk-31718   Doc 26-1 Filed 09/04/19 Entered 09/04/19 16:05:16   Desc
                           Exhibit Deed Page 2 of 4
Case 3:19-bk-31718   Doc 26-1 Filed 09/04/19 Entered 09/04/19 16:05:16   Desc
                           Exhibit Deed Page 3 of 4
Case 3:19-bk-31718   Doc 26-1 Filed 09/04/19 Entered 09/04/19 16:05:16   Desc
                           Exhibit Deed Page 4 of 4
